                                                                                                 6/21/21
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  United States,

                   –v–
                                                                                  20-cr-505 (AJN)
  Andrew Joyner,
                                                                                      ORDER
                         Defendant.




ALISON J. NATHAN, District Judge:

       The Court has received the parties’ letter request to adjourn the deadline for pretrial

motions and the trial in this case scheduled for July 26, 2021 by 90 days. Dkt. No. 21. The trial

in this case is adjourned to November 1, 2021 and the pretrial submissions are due September 20,

2021. The parties are to file a status update on August 1, 2021.

       The Court also orders that time is excluded until November 1, 2021. The Court finds that

the ends of justice served by granting this continuance outweigh the best interests of the public

and the defendants in a speedy trial, because the continuance will permit the parties to continue

discussions concerning a pretrial disposition of this case.




       SO ORDERED.

 Dated: June 18, 2021
        New York, New York                        ____________________________________
                                                            ALISON J. NATHAN
                                                          United States District Judge




                                                 1
